Citation Nr: 0843014	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-10 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
(status post lumbar laminectomy with spina bifida occulta 
with incomplete fusion of wings and sacrum), and if so, 
whether the veteran is entitled to service connection for a 
back disability (status post lumbar laminectomy with spina 
bifida occulta with incomplete fusion of wings and sacrum).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the claim.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1988 Board decision denied the claim of 
entitlement to service connection for a back disability.

2.  Evidence pertaining to the veteran's back disability 
received since the August 1988 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1988 decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the August 1988 rating decision 
is new and material, and the veteran's claim for service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting the appeal.  Consequently, the 
Board finds that any lack of notice and/or development that 
may have existed under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Back Disability 
(Status Post Lumbar Laminectomy with Spina Bifida Occulta 
with Incomplete Fusion of Wings and Sacrum).

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 1988 decision, the Board denied the veteran's 
claim of entitlement to service connection for a back 
disability.  The initial denial of service connection for a 
back disability had been denied by the RO in an April 1966 
rating decision.  At the time of the August 1988 Board 
denial, it was determined that service connection for a back 
disability was not warranted because the veteran was found to 
have spina bifida occulta, a congenital abnormality that 
preexisted active service, and because there were no symptoms 
of a back disorder during service.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2008).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

In this instance, since the Board's August 1988 decision 
denied the claim on the basis that the evidence did not show 
a back injury occurred during service and that the back 
disability found was considered a congenital abnormality, the 
Board finds that new and material evidence would consist of 
medical evidence refuting these findings.

Additional evidence received since the August 1988 Board 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the veteran's back disability.  Specifically, 
in letter from the veteran's private physician, dated August 
2005, the doctor stated that computerized axial tomography 
(CAT) scans revealed that the veteran does not now have, nor 
has ever had spina bifida occulta.  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for a back disability.  38 C.F.R. 
§ 3.156(a).  The Board determines that the claim of service 
connection for a back disability is reopened.

The Board has reopened the claim of service connection for a 
back disability, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the veteran that may exist in this case 
are not prejudicial to the veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability; to this extent, the appeal is granted.




REMAND

The claim of service connection for a back disability has 
been reopened.  In light of the evidence presented, 
additional clinical information is necessary.  VA has a duty 
to assist a claimant in obtaining evidence; such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board acknowledges that there is no medical evidence of 
record of a back injury in service.  However, the Board finds 
the veteran's statements regarding his back injury to be 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) 
(the Board may weigh the lack of contemporaneous medical 
records against a veteran's lay evidence, but that the lack 
of such records does not render lay evidence not credible).  
The veteran testified, under oath in March 1988, that he 
injured his back while taking rollers out of an aircraft.  
There is no reason to question the veteran's credibility.  
Furthermore, the veteran filed his claim immediately upon 
discharge from service in 1965 and has maintained a 
consistent account of his injury since that time.  As such, 
an injury to the veteran's back is deemed to have occurred.  
The question remains as to whether the veteran's current back 
disability is associated with the back injury that occurred 
during service.

A remand is required in order to afford the veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of evidence that indicate a current disability may 
be associated with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, supra, at 83.

VA hospital records indicate that the veteran does currently 
have a back disability.  An injury during service has been 
conceded.  However, due to the lack of a medical opinion, 
there is not sufficient evidence to render a decision on 
service connection.  Given the VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following actions:

1.  Afford the veteran a VA examination 
for his back disability.  The claims 
folder should be made available to the 
examiner for review.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
detailed account of the occurrence of his 
injury during service, and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
veteran's current back disability had its 
onset during service, was aggravated by, 
or is in any other way causally related 
to his active service.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


